Per Curiam.
This action was brought by Frederick Hier against the Anheuser-Busch Brewing Association to enforce restin':'on of money obtained by executing a judgment which *583was afterwards reversed. The trial court found the issues in favor of the plaintiff and gave judgment accordingly. The questions discussed by counsel in the briefs have been squarely decided by this court in this case (Hier v. Anheuser-Busch Brewing Ass’n, 60 Nebr., 320), and we have now neither the power nor disposition to alter or modify, in any way, the conclusions heretofore announced. The judgment is
Affirmed.